Citation Nr: 1812447	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety disorder, and schizophrenia.

2.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1985 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction over this claim is currently with the RO in Salt Lake City, Utah.

In July 2015, the Veteran provided testimony before a Veterans Law Judge (VLJ) other than the undersigned at a Videoconference Board hearing.  A copy of the hearing transcript has been associated with the Veteran's file on the Veterans Benefits Management System (VBMS).  Although a VLJ who conducts a hearing must participate in making the final determination of the claims involved, because the Board is not adjudicating the merits of the claims on appeal, there is no error or prejudice.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).


FINDING OF FACT

Prior to adjudication of the appeal, the Board was notified that the Veteran died in December 2017.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeals at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeals.  Prior to adjudication of the appeals, the Board was notified that the Veteran died in December 2017.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title..."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).



ORDER

The appeal is dismissed.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


